Allow me to congratulate
you, Mr. President, on your well-deserved election to
preside over the fifty-ninth session of the General
Assembly. I assure you of my delegation’s full
cooperation in the discharge of your important duties.
Allow me to also pay tribute to your predecessor,
Mr. Julian R. Hunte, Minister for External Affairs of
Saint Lucia, for his outstanding leadership in the
Assembly’s last session. Our full appreciation goes to
the Secretary-General, Mr. Kofi Annan, for his
invaluable and wise stewardship of the United Nations.
I also wish to express, on behalf of His Majesty’s
Government and the people of Nepal, our sincere
condolences to the Governments, countries and peoples
that have suffered the consequences of hurricanes and
terrorist attacks in recent weeks and months.
We live in one of the most turbulent periods since
the Second World War. The end of the cold war
unleashed forces of democracy and economic
openness, and the revolution in science, and
technology has converted the world into a global
village by shrinking distances and increasing
connectivity. In tandem with this came many negative
consequences. Internal conflicts have proliferated and
populations have been displaced. International
terrorism has increased. Globalization has widened the
gap between the rich and the poor. Poverty, ignorance,
disease and injustice have persisted and even worsened
for the majority of humanity. Transnational crimes
have spread their wings. No country is immune from
the impact of these huge problems facing humanity
today. Addressing these problems is a challenge that
requires collective action by the international
community in a spirit of multilateralism. The United
Nations has the legitimacy and mandate to promote
multilateral solutions to the shared problems of our
time.
Indeed, the United Nations embodies all of
humanity’s shared dreams and its hopes for peace,
security and development. Nepal has abiding faith in
the principles and objectives enshrined in the United
Nations Charter, and we recognize the central role of
the United Nations in the pursuit of those shared
dreams.
The emerging international situation is fraught
with a multitude of challenges. Internal conflicts have
afflicted countries from Iraq to Burundi and from Haiti
to the Sudan. Terrorism has become a global menace,
casting a dark shadow over the lives of millions of
people around the globe. Deadly weapons pose a
constant threat to the safety of human beings and the
very existence of human civilization.
By all accounts, the situation in Iraq is highly
volatile and extremely dangerous. The Nepalese people
have yet to overcome their revulsion over the brutal
killing of 12 innocent Nepalese hostages on 31 August
in that country. We strongly condemn this dastardly
crime committed by the terrorists. It is our fervent hope
that the Iraqi people will be able to improve their
security environment, hold the scheduled elections on
9

time and live in a free, secure, democratic and
prosperous Iraq.
The Middle East is caught in a cycle of violence.
To break this cycle, both Israel and Palestine will have
to exercise maximum restraint and engage in fruitful
dialogue to build the mutual confidence critical for
implementing the Quartet-endorsed road map, which
offers a viable and durable two-State solution. Nepal
supports the road map and views the Israeli plan to pull
out of Gaza as a positive step.
Though the security situation has improved over
time, Afghanistan is far from secure, and its
reconstruction is far from satisfactory. The world
community must do more to provide security to the
entire country, hold free and fair elections and
accelerate the speed of its reconstruction and
development.
Nepal supports United Nations efforts to bring
peace and normalcy to Haiti, Burundi, Liberia, Côte
d’Ivoire, the Democratic Republic of the Congo and
the Sudan. We are proud to be part of United Nations
efforts in our own humble way in those countries by
deploying our troops. The world community ought to
sustain those efforts and help those countries in their
rebuilding and reconstruction endeavours.
Nepal’s track record is a testimony to its
unflinching commitment to United Nations
peacekeeping operations. So far, over 45,000 Nepalese
peacekeepers have served in various missions in an
outstanding manner, and 47 of them have sacrificed
their precious lives in the service of peace and
humanity. At the moment, nearly 2,500 Nepalese blue
helmets are deployed in 12 peacekeeping missions
around the world.
Nepal appreciates the United Nations help in
bridging the equipment gaps for our deployment. We
urge the United Nations to enrich and widen the scope
of consultations with troop-contributing countries,
including in the areas of mission planning and pre-
deployment preparations. We urge the United Nations
to give greater opportunities to Nepalese nationals in
management positions in the Secretariat and in field
missions.
As we remain committed to peacekeeping and
willing to bring our experience to the table, Nepal has
sought a non-permanent seat on the Security Council
for the period 2007-2008, after a gap of 19 years. I take
this opportunity to appeal to Member States to give us
the privilege of their support in the election to be held
in 2006.
It is our firm belief that the international
community must look beyond the immediate conflicts
and seek to build a strong foundation for durable peace
by pursuing disarmament, development and the rule of
law.
Nepal is deeply concerned by the setback in the
disarmament realm. Of course, the non-proliferation of
weapons of mass destruction is very important to
keeping such weapons from rogue elements. No
durable peace will be possible without concerted
efforts for disarmament, particularly of nuclear
weapons, as they are the greatest threat to human
civilization. It is regrettable that the Conference on
Disarmament has had no programme of work for the
last several years. That body must be allowed to work
on a coherent strategy leading to the complete
elimination of nuclear weapons in a time-bound
manner.
We reiterate our support to nuclear-weapon-free
zones and to keeping outer space free of such weapons.
The international community should also work together
to strengthen controls over small arms and light
weapons in order to prevent their abuse by non-State
actors.
Regional centres for peace and disarmament are
instrumental in building confidence among nations.
Nepal is eager to relocate to Kathmandu the Regional
Centre for Peace and Disarmament in Asia and the
Pacific at the earliest possible time. We are prepared to
sign the necessary agreements, consistent with the
prevailing diplomatic practices and provisions of the
other two regional centres. We also want the
Kathmandu process revived without delay.
International peace and security will continue to
elude us until we address the root causes of conflicts:
namely, poverty, ignorance, disease, exclusion and
injustice. Most of the conflicts around the world today,
which have regional and global consequences, are
rooted in those sad human conditions. It is imperative
that we address those conditions collectively for the
shared benefit of humankind as a whole.
Today, more than a billion people live in absolute
poverty. Millions of people remain illiterate.
Preventable diseases are taking a huge toll on children,
and HIV/AIDS, malaria and tuberculosis are
decimating entire societies, particularly in Africa.
Growing populations have caused environmental
10

degradation. Racial, cultural and wealth-related
divisions have often been sources of exclusion,
intolerance and injustice. Poverty has forced many to
migrate, and crimes have flourished in those sad
conditions.
There is no doubt that the developing countries
have the primary responsibility for their own economic
development and social progress. They need to take
measures to reform their policies and institutions and
create a climate in which enterprise, innovation and
development can flourish. Most of those countries have
been trying to do that on their own initiative and to live
up to their side of the pledges undertaken in various
global compacts.
But their development partners also have their
obligations to meet under various global compacts,
because developing countries, given the mammoth
challenges they face, cannot grapple with them and
meet the Millennium Development Goals without
enhanced assistance from their development partners.
The development partners should meet the agreed
official development assistance targets and provide
greater debt relief to indebted countries. Indeed,
although official development assistance flows have
increased since 2002, they remain way below the
additional $50 billion per year that is required to
achieve the Millennium Development Goals. Debt
repayment is eating up a large chunk of the resources
of developing countries, and the Heavily Indebted Poor
Countries (HIPC) Debt Initiative has yet to cover all
least developed countries.
In the long run, fair globalization on a level
playing field and open markets will help reduce
poverty, increase employment and lift the standard of
living in developing nations. The development
partners, therefore, should dismantle their agricultural
subsidies and open their markets to goods and labour
from the South. They should also offer assistance to
build capacities to attract and absorb foreign direct
investment and to remove supply-side constraints,
especially in least developed nations. The least
developed countries — the most marginalized — need
more generous assistance and market access, as agreed
to in the Brussels Programme of Action, to break the
vicious circle of poverty and join the global economy.
Our studies have shown that Nepal will not be able to
meet most Millennium Development Goals without
such targeted measures from its development partners.
Their geographical bottleneck and distance from
the main corridors of commerce handicap landlocked
developing countries. We urge the transit and
development partners to implement the Almaty
Programme of Action and to overcome their
difficulties.
Though Nepal joined the World Trade
Organization (WTO) last year, most least developed
countries remain outside the multilateral trade
framework. We call on the members of the WTO to
facilitate quick and concessionary memberships for
those countries. Nepal also urges the international
community to change the international financial
architecture so as to give a voice to the small and
weak.
Nepal believes that democracy, human rights and
the rule of law will have to go hand in hand with peace
and development to achieve overall progress in a
country. It is heartening that more people in the world
enjoy democracy and freedom today than ever before.
Sadly, however, conflicts and poverty have driven
millions of people from their homes and countries.
Conflicts, together with criminal gangs, have also
violated the rule of law and peoples’ human rights.
New democracies should learn from each other’s
experiences in consolidating democratic institutions
and values, and the world community should join
hands to fight transnational crime. The rule of law
should apply not only in domestic situations but also
throughout the international community.
There are 17 million refugees around the
world — a staggering number. Many more millions of
persons are internally displaced. In many areas, those
people live in fear and under appalling conditions.
Children are deprived of a decent education, and adults
lack jobs and economic opportunities. In some cases,
whole generations have grown up in refugee camps,
struggling to find their identity.
The world community has an obligation to
provide humanitarian assistance to such needy people
and to help them resettle once they have returned
home.
Nearly 100,000 Bhutanese refugees have been
living in camps in eastern Nepal for over a decade. Our
bilateral efforts to find a negotiated settlement with
Bhutan have been slow and halting. Even the refugees
who have been verified by a joint team have yet to go
back home. Other refugees are waiting for joint
verification.
11

For generations, Nepal and Bhutan have remained
close friends and have respected each other. The
presence of Bhutanese refugees on our soil is an
avoidable irritant. Therefore, we earnestly hope that
the process of verification can be expedited, that
verified refugees can be repatriated in a time-bound
manner, and that returnees will be able to enjoy their
human rights and to live in safety, dignity and honour
in their own country.
Obviously, Nepal does not have the capacity to
take care of those refugees, though we have let them
stay on humanitarian grounds. Hence, we call on the
international community, including the Office of the
United Nations High Commissioner for Refugees
(UNHCR), to continue its support until the refugees are
able to go back home and fully resettle there.
Our situation has become even more difficult due
to the armed violence launched in 1996 by the so-
called Maoists. That violent movement began just
when democracy was taking root and economic growth
was accelerating owing to policy reforms. The Maoists
have brutalized people and destroyed private homes
and public infrastructure worth billions of rupees. They
have been abducting children and recruiting them as
child soldiers. They have continued to defy our call to
respects schools as zones of peace. They are engaged
in extortion and in the intimidation and killing of
innocent civilians.
This notwithstanding, His Majesty’s Government
has been sincerely seeking a results-oriented dialogue
to find a political settlement. At the same time, the
Government has an obligation to protect the lives of
people and to safeguard private property and public
infrastructure by strengthening security. The
Government deeply appreciates the moral and material
support our friends have been providing us in the fight
against the violence.
In that context, we sincerely appreciate the
interest expressed by the Secretary-General in the
situation in Nepal, and his readiness to help the
Government’s efforts towards peace. The four-party
coalition Government, with its broad mandate, is
working seriously to initiate the peace process in
Nepal. We are confident that we will be able to resolve
the problem by ourselves.
Even in the midst of this difficulty, His Majesty’s
Government is committed to protecting the freedoms
and human rights of citizens. The National Human
Rights Commission monitors the human rights
situation in the country, and a three-year National
Human Rights Action Plan has been launched to
implement our human rights commitments.
We have been seeking technical assistance from
the Office of the United Nations High Commissioner
for Human Rights as concerns the capacity-building of
the National Human Rights Commission. The Human
Rights Promotion Centre has been established to
ensure inter-departmental coordination and the
supervision of human rights issues.
The United Nations is the pivot of multilateralism
that is imperative to address the complex challenges of
our time. Nepal supports the ongoing efforts for United
Nations reform, including those aimed at revitalizing
the General Assembly and the Economic and Social
Council. Priority should be accorded to enhancing the
role of the United Nations in the area of economic and
social development. Security Council reform has
become an important issue for the international
community. Nepal has consistently supported the
expansion of the Council and reform of its methods of
work, so as to make it more representative, transparent
and democratic.
In that context, the aspirations of some Member
States — mainly India, Japan, Germany and Brazil —
merit serious consideration for permanent membership
in the Security Council. At the same time, there is
urgent need to expand the Council’s non-permanent
membership to ensure greater participation of small
Member States.
Nepal hopes the High-level Panel on Threats,
Challenges and Change appointed by the Secretary-
General will come up with recommendations that could
culminate in tangible reforms consistent with the
present realities of the world. The high-level plenary
meeting of the General Assembly at the sixtieth
anniversary of the United Nations will be a landmark
event that should make a great leap forward on a
number of outstanding issues and expedite
implementation of the Millennium Development Goals.
This fall, Nepal is organizing the Second World
Buddhist Summit in Lumbini, the birthplace of Lord
Buddha and a world heritage site in Nepal. We need
support and participation from our friends the Member
States to make the conference a success and to revive
in New York the international committee for the
development of Lumbini, which we are planning to do
soon.
To conclude, the dawn of the new millennium
offers us both opportunities for and challenges to
12

revitalizing the United Nations and strengthening
multilateralism. As an active Member State, Nepal will
do its best to contribute to the efforts of the United
Nations in order to attain the shared goals of peace and
prosperity for all.